DETAILED ACTION
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 24 recites a second instance of the numberings (i) and (ii), which are different from those recited by these same numberings in claim 21. The presence of these numberings renders the claim indefinite. The Examiner suggests a new numbering for the limitations presented in claim 24.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 34-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 34 recites a “computer-readable storage medium” which typically covers both transitory and non-transitory media. Transitory media including carrier waves or communication media are viewed as physical characteristics of a form or energy, such as frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.
A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer, which permits the computer program’s functionality to be realised, and is thus statutory (see MPEP 2106).
Dependent claims 35-40 are also hereby rejected over 35 U.S.C. 101 based on their dependence on a rejected base claim while failing to rectify the issue raised by independent claim 34.
Allowable Subject Matter
Claims 21-23 and 25-33 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 21, the invention states:
An apparatus for training a recurrent neural network to process received input acoustic sequences and generate sequences of outputs, the generated sequence of outputs indicating output labels from among a predetermined set of output labels including output labels that respectively correspond to different linguistic units and to a blank label that does not represent a classification of a received input acoustic sequence, the apparatus comprising:
processing circuitry configured to
obtain a plurality of training examples, each training example comprising (i) an input acoustic sequence of scores indicative of acoustic data at each of multiple time steps in a series of time steps, the input acoustic sequence representing a known utterance, and (ii) a corresponding target sequence of linguistic units representing a transcription of the known utterance, and
train the recurrent neural network to minimize a negative log likelihood loss function using the plurality of training examples by
representing possible alignments between the input acoustic sequence and the target sequence of linguistic units as a lattice, the possible alignments constrained to allow blank label repetitions only and each node in the lattice represents a respective state of the recurrent neural network, each state of the recurrent neural network being dependent on a respective time step from the series of time steps and a respective position in the target sequence of linguistic units, and wherein transitions between nodes in the lattice represent2Application No. 16/886,278Preliminary Amendment probabilities of observing respective subsequent linguistic units or blank labels in the target sequence of linguistic units,
performing forward calculations through the lattice to update each recurrent neural network state,
approximating the log likelihood loss function using the updated recurrent neural network states, and
performing back propagation techniques using the approximated log likelihood function to adjust recurrent neural network parameters to trained recurrent neural network parameters.
Closest Prior Art
The reference of CHEN et al (US 2020/0320769 A1) provides teaching for training a neural network to minimise a negative log likelihood [0242].
Sundermeyer, Martin, Hermann Ney, and Ralf Schlüter. “From feedforward to recurrent LSTM neural networks for language modeling.” IEEE/ACM Transactions on Audio, Speech, and Language Processing 23.3 (2015): 517-529 provides teaching for expanding each RNN state from each hypothesis at a given node (page 521 Col 2, par 2).
Menendez-Pidal et al (US 2019/0013015 A1) provides teaching for a computer system and a processor (FIG. 5), obtaining acoustic data representing an utterance in time steps ([0028], [0031]), the utterances being human speech in a time domain [0003], a Connectionist Temporal Classification Recurrent Neural Network which outputs as probability distribution over all possible label sequences [0016], an HMM based recogniser which has phonemes represented by 3 states (the phonemes being linguistic units) [0028], output label from a previous time-step may be used to determine the output label of a current time-step and generating a transcription from processes generating sequences of output [0036].
Alex Graves et al, Proceedings of the 23rd ICML, 2006 “Connectionist Temporal Classification: Labelling Unsegmented Sequence Data with Recurrent Neural Networks,” provides defining the probabilities of aligning all possible output (target) label sequences with an input sequence (Page 370 col 2 3.1), having individual nodes that extend a prefix at its parent node, forming a lattice within the recurrent neural network, thereby being an individual state moving from one time-step to another and the number above each node represents the probability of the single labelling ending at the parent’s node (Page 372 Figure 2), performing forward calculations through lattice to update each recurrent neural network state (Page 373 col 1 Figure 3) and performing back propagation techniques using the approximated log likelihood function (Page 373 col 1 Figure 3), and provides teaching for indicating that certain labels may be repeated, as in page 374 col 1 par 2.
Wang et al (US 2017/0200066 A1) provides teaching for training the recurrent neural network to minimise a loss function such that the loss of one training example is a log-likelihood [0086].
The prior art of record taken alone or in combination however fail to teach, inter alia, an apparatus for training a recurrent neural network to minimise a negative log likelihood loss function through representing possible alignments between an input acoustic sequence and a target sequence of linguistic units as a lattice.
Claim 21 is hereby allowable over the prior art of record.
Dependent claims 22, 23 and 25-33 depend on claim 21 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
Claim 24 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657